DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set
forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this
application is eligible for continued examination under 37 CFR 1.114, and the fee set
forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action
has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 16
September 2021 has been entered.

Claims 1, 8 and 15 are amended.
Claims 1-20 are presented for examination.
The claims and only the claims form the metes and bounds of the invention.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable sense.  The Examiner will 

Response to Arguments
Applicant’s arguments filed on 16 September 2021 have been considered but they are moot in view of new ground(s) of rejection. However, the Examiner welcomes any suggestion(s) Applicants may have on moving prosecution forward. The Examiner’s contact information is in the Conclusion of this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Amended Claims 1, 8 and 15 recite “a shift in phase for at least two of the sets of the time-series data having a same frequency” and “wherein a relatedness of devices … is based on a phase shift difference in frequencies for the at least two of the sets of the time-series data”.
If the recited “at least two of the sets of the time-series data” have a same (i.e. one) frequency, there should not be a phase shift difference in frequencies for the at least two of the sets of the time-series data because frequencies (plural) requires at least two frequencies.

Dependent claims 2-7, 9-14 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for the same reason.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,751,427 by Mysen et al. (“Mysen”) in view of US PGPUB 2017/0272906 by Kerai, and further in view of US PGPUB 2015/0131529 by Zhou et al. (“Zhou”).

As to Claim 1, Mysen teaches a system comprising: a plurality of hardware devices (Mysen: at least Col. 3 Lines 5-6; user devices 102); a plurality of sensors, each of the plurality of sensors being associated with one of the plurality of hardware devices (Mysen: at least Col. 3 Lines 49-50 & 55-58; “data specifying physical locations at which the user devices 102 were detected” and “locations can be derived from signal magnitude triangulation techniques, Global Positioning System (GPS) tracking data from the user devices 102”) and measure at least one property (Mysen: at least Col. 3 Lines 49-50; “data specifying physical locations at which the user devices 102 were detected”; note: measure of location property) of the particular associated device to generate time series data (Mysen: at least Col. 13 Lines 6-11; “user profiler aggregates data across time” and the “generating a location centric user profile in order to improve the location centric user profile (e.g., by identifying entities a user visited multiple times during the month”; Col. 9 Lines 61-64 further discloses “keep a timeline of users visiting an entity in a database”; Col. 9 Lines 55-58 also discloses  “identifies entities at which a minimum number of user devices associated with the other users are determined to have visited within a recent time period”; note: where users go and visit during a time period as time series data), values of the time-series data each being associated with a time stamp (Mysen: at least Col. 13 Lines 11-13; “aggregation can be time limited, e.g., a rolling window of one month, one quarter, or one year”; Col. 6 Lines 51-54 also discloses “user profiler 212 can use temporal information about locations visited during the same time frame to determine physical locations visited by a user device associated with a user”; note: this means time stamps (a certain, same time frame or time period) associated with locations are tracked/recorded); and
a computing system to: receive, from each of the plurality of sensors, a set of time-series data generated by each of the plurality of sensors (Mysen: at least Col. 13 Lines 6-11; “user profiler aggregates data across time. For example, the user profiler accesses network data from multiple different days (e.g., a month) when generating a location centric user profile in order to improve the location centric user profile (e.g., by identifying entities a user visited multiple times during the month)”; Col. 9 Lines 55-58 & 61-64 further discloses “identifies entities at which a minimum number of user devices associated with the other users are determined to have visited within a recent time period” and “keep a timeline of users visiting an entity in a database”; note: common places visited by multiple users within recent time period and users timeline of visiting activities of users mean location data from plurality of sensors associated with users are collected and used);
determine a plurality of clusters based on a temporal similarity metric (Mysen: at least Col. 9 Lines 55-58; “identifies entities at which a minimum number of user devices associated with the other users are determined to have visited within a recent time period”; Col. 9 Lines 42-44 also discloses making friend recommendation “… based on the location centric user profiles of users already or recently at an entity”; Col. 13 Lines 45-47 further disclose “cluster on locations of entities visited for a single user or a group of users (e.g., friends)”; note: recent time period as temporal similarity metric) and the sets of time-series data generated and received from the plurality of sensors (Mysen: at least Col. 9 Lines 19-23; “compare the location centric user profile of the requesting user to one or more location centric user profiles of other users” and “identify another user that is within a threshold distance of the requesting user (e.g., both users are or will be in the same city)”; Col. 8 Lines 34-37 also discloses “clustering on the location centric user profiles 216, or create classifiers based on the location centric user profiles 216 in note: clustering of users’ location data collected over time); 
assign each of the sets of time-series data generated by and received from each of the plurality of sensors to one of the determined plurality of clusters (Mysen: at least Col. 9 Lines 19-23; “compare the location centric user profile” and “identify another user that is within a threshold distance of the requesting user (e.g., both users are or will be in the same city)”; note: profiles within threshold would be clustered/grouped together; assigning to one clusters can mean assigning data to the same cluster); and determine associations between the plurality of hardware devices based on the assignments of the sets of time-series data generated by and received from each of the plurality of sensors to the determined plurality of clusters (Mysen: at least Col. 9 Lines 19-23; “identify another user that is within a threshold distance of the requesting user (e.g., both users are or will be in the same city)”; note: association can be that devices are close to one another; Col. 9 Lines 42-44 further discloses “make recommendations based on the location centric user profiles of users already or recently at an entity”; note: association can be that devices are currently or recently close to one another).

Mysen does not explicitly disclose, but Kerai discloses temporal similarity metric being based on a shift in phase for at least two of the sets of the time-series data having Kerai: at least ¶0162; “for two separated devices, a phase difference occurs between any transmitted signal and the corresponding received signal; note: phase shift is based on shift in frequency of data over period of time or time-series), wherein a distance of devices associated with the different plurality of sensors is based on a phase shift difference in frequencies for the at least two of the sets of the time-series data (Kerai: at least ¶0162; “phase difference between the phases of the carrier frequency at different frequencies is directly proportional to the distance between the devices”), wherein the smaller the difference in frequencies, the smaller the distance  (Kerai: at least ¶0162; “phase difference between the phases … is directly proportional to the distance between the devices”; ¶0186 also discloses “proximity detecting systems”).
It would have been obvious to one having ordinary skill in the art and the teachings of Mysen and Kerai before him/her at a time before the effective filing date of the claimed invention to incorporate Kerai’s feature of temporal similarity metric being based on a shift in phase for at least two of the sets of the time-series data having a same frequency (Kerai: at least ¶0162), wherein a distance relatedness of devices associated with the different plurality of sensors is based on a phase shift difference in frequencies for the at least two of the sets of the time-series data (Kerai: at least ¶0162), wherein the smaller the difference in frequencies, the smaller the distance (Kerai: at least ¶¶0162, 0186) with the system disclosed by Mysen.
Kerai: at least Abstract).

Mysen and Kerai do not explicitly disclose but Zhou discloses determination of relatedness by distance, wherein the smaller the distance, the higher the likelihood that the devices associated with the different sensors will be deemed related (Zhou: at least ¶0058; “determine that at least two devices from two clusters are in close proximity to each other. For example, the server 415 may detect from store information that two devices from one cluster are 2 meters from two devices from a second cluster, and that there is likely a high probability that they are overlapped”; “If the server 415 determines there are clusters that are overlapped, the server may request that all devices in one cluster merge into the neighboring cluster with a better cluster grade”; note: likelihood that clusters of devices deem to have an overlap relation or likelihood that devices are deemed related by being in clusters that have an overlap relation).
It would have been obvious to one having ordinary skill in the art and the teachings of Mysen, Kerai and Zhou before him/her at a time before the effective filing date of the claimed invention to incorporate Zhou’s feature of determination of relatedness by distance, wherein the smaller the distance, the higher the likelihood that the devices associated with the different sensors will be deemed related (Zhou: at least ¶0058) with the system disclosed by Mysen and Kerai.
The suggestion/motivation of doing so would have been to merge neighboring clusters of devices into cluster with better cluster grade (Zhou: at least ¶0058).
Amended Claim 8 (a method claim) corresponds in scope to Claim 1, and is similarly rejected. 
Amended Claim 15 (a system claim) corresponds in scope to Claim 1, and is similarly rejected. 

As to Claim 2, Mysen, Kerai and Zhou teach a system according to claim 1, wherein determination of the plurality of clusters based on the sets of time-series data comprises:
reducing a dimensionality of each of the sets of time-series data to generate a latent representation of each of the sets of time-series data (Mysen: at least Col. 12 Lines 14-15; “reduce noisy information”); determining the plurality of clusters based on the temporal similarity metric (Mysen: at least Col. 9 Lines 55-58; “identifies entities at which a minimum number of user devices associated with the other users are determined to have visited within a recent time period”) and the plurality of latent representations of each of the sets of time-series data (Mysen: at least Col. 9 Lines 19-23; “compare the location centric user profile of the ), the temporal similarity metric being used to identify at least one spatio-temporal dimension along which to divide the sets of the time-series data into two or more clusters (Mysen: at least Col. 9 Lines 55-58; “identifies entities at which a minimum number of user devices associated with the other users are determined to have visited within a recent time period”; Col. 9 Lines 42-44 also discloses making friend recommendation “… based on the location centric user profiles of users already or recently at an entity”; Col. 13 Lines 45-47 further disclose “cluster on locations of entities visited for a single user or a group of users (e.g., friends)”; note: recent time period at certain locations as spatio-temporal dimension for forming of clusters).
Claim 9 (a method claim) corresponds in scope to Claim 2, and is similarly rejected. 
Claim 16 (a system claim) corresponds in scope to Claim 2, and is similarly rejected. 

As to Claim 3, Mysen, Kerai and Zhou teach a system according to claim 2, wherein determination of the associations between the plurality of hardware devices comprises: determining two or more sets of the time-series data assigned to a same cluster (Mysen: at least Col. 9 Lines 19-23; “compare the location centric user profile of the requesting user to one or more location centric user profiles of other users” and “identify another user that is within a threshold distance of the requesting user (e.g., both users are or will be in the same city)”; note: locations are locations visited at a certain time; Col. 9 Lines 42-44 & 55-58; “make recommendations based on the location centric user profiles of users already or recently at an entity”);
determining two or more of the plurality of sensors from which the two or more sets of the time-series data were received (Mysen: at least Col. 3 Lines 49-50 & 55-58; “data specifying physical locations at which the user devices 102 were detected” and “locations can be derived from signal magnitude triangulation techniques, Global Positioning System (GPS) tracking data from the user devices 102”; note: location sensors and their locations are determined);
determining two or more of the plurality of hardware devices associated with the two or more of the plurality of sensors (Mysen: at least Col. 9 Lines 19-23; “identify another user that is within a threshold distance of note: devices 102 corresponds to users and are associated with users; identifying users also identifies their corresponding devices); and determining an association between the two or more of the plurality of hardware devices  (Mysen: at least Col. 9 Lines 19-23; “identify another user that is within a threshold distance of the requesting user (e.g., both users are or will be in the same city)”; note: association can be that devices are close to one another; Col. 9 Lines 42-44 further discloses “make recommendations based on the location centric user profiles of users already or recently at an entity”; note: association can be that devices are currently or recently close to one another). 
Claim 10 (a method claim) corresponds in scope to Claim 3, and is similarly rejected.
Claim 17 (a system claim) corresponds in scope to Claim 3, and is similarly rejected. 

As to Claim 4, Mysen, Kerai and Zhou teach a system according to claim 2, wherein the reducing of the dimensionality of each set of time-series data comprises: inputting each set of time-series data to a temporal autoencoder (Mysen: at least Col. 6 Lines 52-54; “profiler 212 can use temporal information about locations visited during the same time frame to determine visited by a user device associated with a user”; Col. 12 Lines 14-15; “reduce noisy information”; note: data before and after reduction both comprise temporal attributes), and
wherein the determining of the plurality of clusters based on the plurality of latent representations (Mysen: at least Col. 12 Lines 14-15; “reduce noisy information”) comprises: performing temporal clustering of the plurality of latent representations (Mysen: at least Col. 9 Lines 42-44 & 55-58; “make recommendations based on the location centric user profiles of users already or recently at an entity” and “identifies entities at which a minimum number of user devices associated with the other users are determined to have visited within a recent time period”; Col. 12 Lines 26-27 further discloses “for example, a user may have visited a curio store one time in the last year, and there is no other physical presence data or network presence data related to the store”). 
Claim 11 (a method claim) corresponds in scope to Claim 4, and is similarly rejected. 
Claim 18 (a system claim) corresponds in scope to Claim 4, and is similarly rejected. 

As to Claim 5, Mysen, Kerai and Zhou teach a system according to claim 1, wherein the determination of the associations between the plurality of hardware devices comprises: determining two or more sets of the time-series data assigned to a same cluster (Mysen: at least Col. 9 Lines 19-23; “compare the location centric user profile of the requesting user to one or more location centric user profiles of other users” and “identify another user that is within a threshold distance of the requesting user (e.g., both users are or will be in the same city)”; note: locations are locations visited at a certain time; Col. 9 Lines 42-44 & 55-58; “make recommendations based on the location centric user profiles of users already or recently at an entity”);
determining two or more of the plurality of sensors from which the two or more sets of the time-series data were received (Mysen: at least Col. 3 Lines 49-50 & 55-58; “data specifying physical locations at which the user devices 102 were detected” and “locations can be derived from signal magnitude triangulation techniques, Global Positioning System (GPS) tracking data from the user devices 102”; note: location sensors and their locations are determined);
determining two or more of the plurality of hardware devices associated with the two or more of the plurality of sensors (Mysen: at least Col. 9 Lines 19-23; “identify another user that is within a threshold distance of note: devices 102 corresponds to users and are associated with users; identifying users also identifies their corresponding devices); and determining an association between the two or more of the plurality of hardware devices  (Mysen: at least Col. 9 Lines 19-23; “identify another user that is within a threshold distance of the requesting user (e.g., both users are or will be in the same city)”; note: association can be that devices are close to one another; Col. 9 Lines 42-44 further discloses “make recommendations based on the location centric user profiles of users already or recently at an entity”; note: association can be that devices are currently or recently close to one another). 
Claim 12 (a method claim) corresponds in scope to Claim 5, and is similarly rejected.
Claim 19 (a system claim) corresponds in scope to Claim 5, and is similarly rejected. 

As to Claim 6, Mysen, Kerai and Zhou teach a system according to claim 1, the computing system to further: receive, from each of the plurality of sensors, a second set of time-series data generated by each of the plurality of sensors (Mysen: at least Col. 13 Lines 6-11; “user profiler aggregates data across time. For example, the user profiler accesses network data from multiple different days (e.g., a month) when generating a location centric user profile in order to improve the location centric user profile (e.g., by identifying entities a user visited multiple times during the month)”; note: data from user device 102 are collected continuously; period of time ; second set of time-series data can be data from a second month);
determine a second plurality of clusters based on the temporal similarity metric and the second sets of time-series data (Mysen: at least Col. 9 Lines 55-58; “identifies entities at which a minimum number of user devices associated with the other users are determined to have visited within a recent time period”; Col. 8 Lines 34-37 also discloses “clustering on the location centric user profiles 216, or create classifiers based on the location centric user profiles 216 in order to identify recommendations”; note: recent time period as temporal similarity metric; clustering of users’ location data collected over time where, according to, Col 13 Lines 11-14, “aggregation can be time limited, e.g., a rolling window of one month, one quarter, or one year” – a different window would be a different sets of data); assign each of the second sets of time-series data generated by and received from each of the plurality of sensors to one of the determined second plurality of clusters (Mysen: at least Col. 9 Lines 19-23; “compare the location centric user profile” and “identify another user that is within a threshold distance of note: profiles within threshold would be clustered/grouped together); and 
determine second associations between the plurality of hardware devices based on the temporal similarity metric and the assignments of the second sets of time-series data generated by and received from each of the plurality of sensors to the second plurality of clusters (Mysen: at least Col. 9 Lines 19-23; “identify another user that is within a threshold distance of the requesting user (e.g., both users are or will be in the same city)”; Col. 9 Lines 42-44 further discloses “make recommendations based on the location centric user profiles of users already or recently at an entity”; note: association can be that devices are close to one another currently and association can also be that devices are close to one another recently). 
Claim 13 (a method claim) corresponds in scope to Claim 6, and is similarly rejected.
Claim 20 (a system claim) corresponds in scope to Claim 6, and is similarly rejected. 

As to Claim 7, Mysen, Kerai and Zhou teach a system according to claim 6, wherein the determination of the plurality of clusters based on the sets of time-series Mysen: at least Col. 12 Lines 14-15; “reduce noisy information”) by inputting each of the sets of time-series data to a temporal autoencoder (Mysen: at least Col. 6 Lines 52-54; “profiler 212 can use temporal information about locations visited during the same time frame to determine physical locations visited by a user device associated with a user”; Col. 12 Lines 14-15; “reduce noisy information”; note: data before and after reduction both comprise temporal attributes); and
determining the plurality of clusters by performing temporal clustering on the plurality of latent representations on the sets of time-series data (Mysen: at least Col. 9 Lines 42-44 & 55-58; “make recommendations based on the location centric user profiles of users already or recently at an entity” and “identifies entities at which a minimum number of user devices associated with the other users are determined to have visited within a recent time period”; Col. 12 Lines 26-27 further discloses “for example, a user may have visited a curio store one time in the last year, and there is no other physical presence data or network presence data related to the store”; note: clustering of users’ location data based on a common recent time frame/time period).
Claim 14 (a method claim) corresponds in scope to Claim 7, and is similarly rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Huen Wong whose telephone number is (571) 270-3426. The examiner can normally be reached on Monday - Friday (10:00AM EST - 6:00PM EST). If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communications and after final communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.W/Examiner, AU 2168                                                                                                                                                                                                    
23 March 2022



/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168